780 N.W.2d 839 (2010)
In re MKK, Minor.
Matthew Robert Linden and Jennifer Lynn Linden, Petitioners-Appellees,
v.
Nicholas Victor Mattson, Respondent-Appellee, and
Casey Jo Keilman, Appellant.
Docket No. 140487. COA No. 292065.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the December 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.